Citation Nr: 0702281	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  02-10 010A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture to the right 5th finger, currently evaluated as 10 
percent disabling.

2.  Entitlement to a compensable rating for residuals of a 
fracture to the left 3rd and 4th metacarpals.

3.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

4.  Entitlement to a compensable rating for hemorrhoids.

5.  Entitlement to an increased rating for residuals of a 
left upper deltoid wound, currently evaluated as 30 percent 
disabling.

6.  Entitlement to an initial rating in excess of 10 percent 
for a scar of the left upper deltoid.

7.  Entitlement to an effective date prior to August 11, 
2000, for the grant of service connection for a scar of the 
left upper deltoid. 

8.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to 
September 1961.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions dated in 
December 2000, April 2002, and March 2005 by the Department 
of Veterans Affairs (VA) Regional Office in St. Louis, 
Missouri (RO).

In a September 2003 decision, the Board granted an increased 
rating to 30 percent for the veteran's residuals of a left 
upper deltoid wound.  The Board also remanded the issues 
involving increased ratings for residuals of a fracture to 
the right 5th finger, residuals of a fracture to the right 
3rd and 4th metacarpals, PTSD, hemorrhoids, and a TDIU.

The veteran appealed that decision to the U.S. Court of 
Appeals for Veterans Claims (Court) with respect to the grant 
of a 30 percent rating for his residuals of a left upper 
deltoid wound.  In a January 2004 order, the Court vacated 
the Board's decision and remanded the matter back to the 
Board for development consistent with the parties' Joint 
Motion for Partial Remand (Joint Motion).

The Board remanded the case in October 2004 with instructions 
that the RO schedule the veteran for an appropriate VA 
examination to determine the severity of his residuals of a 
left upper deltoid wound and to determine whether a separate 
rating is warranted for the veteran's scar.  Meanwhile, the 
RO continued to deny increased ratings for the remaining 
issues the Board had remanded to the RO in September 2003.

In a March 2005 rating decision, the RO granted service 
connection and assigned a 10 percent rating for a scar of the 
left upper deltoid, effective August 11, 2000.  The veteran 
appealed that decision with respect to both the assigned 
rating and the effective date.  

The Board remanded the case again in December 2005 with 
instructions that the RO obtain the veteran's Social Security 
Administration (SSA) records.  The case is once again before 
the Board for review. 

The issues concerning an increase rating for residuals of a 
fracture to the left 3rd and 4th metacarpals as well as 
entitlement to a TDIU are addressed in the REMAND portion of 
the decision below and are remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has provided all required notice to the veteran and 
has obtained all relevant evidence necessary for the 
equitable disposition of the veteran's appeal.

2.  The veteran is right-hand dominant.

3.  The veteran's residuals of a fracture to the right 5th 
finger is rated as 10 percent disabling, the maximum rating 
authorized under the applicable rating criteria.

5.  The veteran's PTSD is manifested by mild occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of an inability to 
perform occupational tasks due to such symptoms as a mildly 
depressed mood, some sleep impairment due to occasional 
nightmares, and some social isolation.

6.  The veteran's hemorrhoids cause occasional bleeding but 
are not manifested by excessive redundant tissue, secondary 
anemia, or anal fissures.

7.  The veteran's service-connected disability involving 
residuals of a left upper deltoid wound does not cause 
ankylosis of the shoulder joint, and has been rated as 30 
disabling, the maximum rating authorized under Diagnostic 
Codes 5301 and 5201 for a nondominant shoulder.

8.  The veteran's painful scar on his left shoulder measures 
less than 12 square inches. 

9.  On August 11, 2000, the RO received a VA Form 21-4138 
(Statement in Support of Claim) from the veteran wherein he 
indicated that he was seeking an increased rating for his 
left deltoid wound.  

10.  In a March 2005 rating decision, the RO granted service 
connection and assigned a separate 10 percent rating for the 
veteran's scar of the left upper deltoid, effective August 
11, 2000.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a fracture to the right 5th metacarpal have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West Supp. 
2005); 38 C.F.R.  §§ 3.102, 4.1-4.14, 4.71a Diagnostic Codes 
5227, 5230 (2002); § 4.71a, Diagnostic Code 5227 (2005). 

2.  The criteria for a rating in excess of 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West Supp. 2005); 38 C.F.R.  §§ 3.102, 4.1-4.14, 
4.16(c), 4.125- 4.132, Diagnostic Code 9411 (2005).

3.  The criteria for a compensable rating for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-
4.14, 4.114, Diagnostic Code 7336 (2005).

4.  The criteria for a rating in excess of 30 percent for 
residuals of a left upper deltoid wound have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West Supp. 2005); 38 
C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5200, 5201, 5303 (2005).

5.  The criteria for a rating in excess of 10 percent for a 
scar of the left upper deltoid have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West Supp. 2005); 38 
C.F.R. §§ 4.1-4.14 (2005); 4.118, Code 7804 (as in effect 
before August 30, 2002); 38 C.F.R. § 4.118, Codes 7801, 7804 
(as in effect on and after August 30, 2002).

6.  The criteria for an effective date prior to August 11, 
2000, for the grant of service connection for a scar of the 
left upper deltoid have not been met.  38 U.S.C.A. §§ 5101, 
5103, 5103A, 5110 (West Supp. 2005); 38 C.F.R. §§ 3.1, 3.155, 
3.159, 3.157, 3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking increased ratings for his service-
connected disabilities involving residuals of a fracture of 
the right 5th finger, PTSD, hemorrhoids, and residuals of a 
left upper deltoid wound.  He is also seeking an initial 
compensable rating and an earlier effective date for his 
service-connected scar associated with his left upper deltoid 
wound.  In the interest of clarity, the Board will initially 
discuss whether these issues have been properly developed for 
appellate purposes.  The Board will then address the issues 
on appeal, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board finds that VA has met all statutory and regulatory 
notice and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005). 

Letters to the veteran by the RO dated in October 2002 and 
April 2005 fully satisfy the duty-to-notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 197 (2002).  In particular, the 
April 2005 letter informed the veteran that additional 
information or evidence was needed to support his claims, and 
asked him to send the information or evidence to VA.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  Although the letter was not sent prior to the initial 
adjudication of his claims, the timing is not prejudicial to 
the veteran, as he was eventually provided adequate notice.  
The claims were also readjudicated in a supplemental 
statement of the case issued in August 2005.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

The April 2005 letter did not notify the veteran of the type 
of evidence necessary to determine ratings and establish an 
effective date should his claims be granted.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  However, since the 
Board finds that the preponderance of the evidence is against 
each of these claims, any defect in the notice letter 
constitutes harmless error.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Hence, no further notice is needed.  

The Board notes that the veteran is appealing the 10 percent 
rating assigned following the initial grant of service 
connection for his scar of the left upper deltoid.  Prior to 
granting service connection for this scar, the RO did not 
notify the veteran of the type of evidence necessary to 
establish a disability rating or and an effective date should 
his claim for service connection be granted.  Nevertheless, 
although full notice was not provided to the veteran, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  

After the veteran filed a notice of disagreement (NOD) with 
respect to the 10 percent rating assigned for his scar, in 
accordance with 38 U.S.C.A. §§ 5103A and 7105(d), the RO 
properly issued a statement of the case (SOC) in August 2005 
which contains the pertinent criteria for establishing a 
higher disability rating.  See 38 U.S.C.A. § 7105(d)(1).  
Therefore, the Board finds that VA complied with the 
procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) 
and 7105(d), as well as the regulatory requirements in 
38 C.F.R. § 3.103(b).  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There does not appear to be any 
outstanding medical records that are relevant to this appeal, 
as the RO obtained all relevant medical records identified by 
the veteran and his representative.  After attempting to 
obtain SSA records, that agency indicated that they had no 
records pertaining to the veteran.  The veteran was also 
provided with VA examinations to determine the nature and 
severity of his service-connected disabilities.  These 
examination reports are adequate for rating purposes.  Thus, 
under the circumstances of this case, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA.

II.  Residuals of Fracture to the Right 
5th Finger

The veteran fractured his right 5th distal phalanx while on 
active duty.  As a result, an August 1967 rating decision 
granted service connection and assigned a noncompensable 
rating for residuals of a fracture of the distal phalanx of 
the right 5th finger.  After the veteran filed a claim for 
increased compensation benefits, the RO issued an April 2002 
decision in which it assigned a 10 percent rating for 
residuals of a fracture to the right 5th finger.  However, 
because 10 percent is the maximum disability rating 
authorized under the applicable rating criteria for the 
nondominant 5th finger, the veteran's claim for a rating in 
excess of 10 percent must be denied. 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  

The RO evaluated the veteran's fractures under Diagnostic 
Code (DC) 5003, which provides that degenerative arthritis 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint is noncompensable under the appropriate DC, an 
evaluation of 10 percent is for application for each major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003.  38 C.F.R. § 
4.71a, DC 5003.

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, the arthritis is to be assigned a 10 percent 
evaluation with x-ray involvement of two or more major joints 
or two or more minor joint groups and a 20 percent evaluation 
with x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups with occasional 
incapacitating exacerbations.  Id. 

Limitation of motion of the little finger is rated under 38 
C.F.R. §4.71a, DC 5230.  The Board notes that during the 
pendency of this appeal, VA issued new regulations for 
evaluating ankylosis or limitation of motion of single or 
multiple digits of one hand under 38 C.F.R. § 4.71a, which 
became effective August 26, 2002.  The Board notes that 
consideration under the revised schedular criteria should not 
be undertaken before such criteria became effective.  38 
U.S.C.A. § 5110(g).  

Under the rating criteria in effect prior to August 26, 2002, 
the following rules are to be observed: (1) Ankylosis of both 
the metatarophalangeal (MP) and proximal interphalangeal 
(PIP) joints, with either joint in extension or in extreme 
flexion, will be rated as amputation.  (2) Ankylosis of both 
the MP and PIP joints, even though each is individually in 
favorable position, will be rated as unfavorable ankylosis.  
(3) With only one joint of a digit ankylosed or limited in 
its motion, the determination will be made on the basis of 
whether motion is possible to within 2 inches (5.1 
centimeters) of the medial transverse fold of the palm; when 
so possible, the rating will be favorable ankylosis, 
otherwise unfavorable.

The revised criteria that became effective on August 26, 2002 
provide that ankylosis or limitation of motion of single or 
multiple digits of the hand is to be evaluated as follows: 
for the index, long, ring, and little fingers (digits II, 
III, IV, and V), zero degrees of flexion represents the 
fingers fully extended, making a straight line with the rest 
of the hand.  The position of function of the hand is with 
the wrist dorsiflexed 20 to 30 degrees, the MP and PIP joints 
flexed to 30 degrees, and the thumb (digit I) abducted and 
rotated so that the thumb pad faces the finger pads.  Only 
joints in these positions are considered to be in favorable 
position.  For digits II through V, the MP joint has a range 
of zero to 90 degrees of flexion, the PIP has a range of zero 
to 100 degrees of flexion, and the distal (terminal) 
interphalangeal (DIP) joint has a range of zero to 70 or 80 
degrees of flexion.  See 38 C.F.R. § 4.71a, DCs 5216-5230, 
Note 1.

With respect to evaluation of ankylosis of the index, ring, 
and little fingers, if both the MP and PIP joints of a digit 
are ankylosed, and either is in extension or full flexion, or 
there is rotation or angulation of a bone, evaluate as 
amputation without metatarophalangeal resection, at PIP joint 
or proximal thereto.  If both the MP and PIP joints of a 
digit are ankylosed, evaluate as unfavorable ankylosis, even 
if each joint is individually fixed in a favorable position.  
If only the MP or PIP joint is ankylosed, and there is a gap 
of more than two inches (5.1 centimeters) between the 
fingertip(s) and the proximal transverse crease of the palm, 
with the finger(s) flexed to the extent possible, evaluate as 
unfavorable ankylosis.  If only the MP or PIP joint is 
ankylosed, and there is a gap of two inches (5.1 centimeters) 
or less between the fingertip(s) and the proximal transverse 
crease of the palm, with the finger(s) flexed to the extent 
possible, evaluate as favorable ankylosis.  See 38 C.F.R. § 
4.71, DCs 5216-5230, Note 3.

Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The veteran is right-handed; as such, major, as opposed to 
minor, hand disability ratings are applicable.  38 C.F.R. § 
4.69.

The Board finds that the veteran is not entitled to a rating 
in excess of 10 percent for his right 5th metacarpal 
disability under both the old and the revised rating 
criteria.  Under the old rating criteria, when only one joint 
of a digit is ankylosed or limited in its motion, the 
determination will be made on the basis of whether motion is 
possible to within 2 inches (5.1 centimeters) of the medial 
transverse fold of the palm; when so possible, the rating 
will be favorable ankylosis, otherwise unfavorable.  Both the 
old and revised versions of DC 5227 provide that favorable 
and unfavorable ankylosis of the little finger of the minor 
hand will be assigned a noncompensable evaluation.  As such, 
the veteran is in receipt of a rating above the maximum 
schedular rating for limitation of motion and ankylosis of 
the little finger under the old schedular criteria as well as 
for ankylosis of the little finger under the new criteria. 

The Board also notes that the revised rating criteria added 
DC 5230, which governs evaluations for limitation of motion 
of individual digits.  However, a noncompensable evaluation 
is the only rating available for any limitation of motion of 
little finger under DC 5230.  Thus, the Board finds that the 
veteran is also in receipt of the maximum schedular 
evaluation for limitation of motion of the little finger 
under the new schedular criteria.  

The Board further finds that an evaluation as amputation 
under both the old and revised rating criteria is not in 
order based on the evidence of record.  See 38 C.F.R. § 
4.71a, DC 5156.  This evidence includes VA examination 
reports dated in October 2001 and April 2005, neither of 
which showed evidence that the veteran's function of the 
right 5th finger is analogous to amputation.  The October 
2001 examination report noted pain on motion and a 
contraction deformity of the right 5th finger.  The April 
2005 examination report also noted that the 5th MCP joints of 
both hands were hyperextended with flexion contractures due 
to the veteran's nonservice-connected cervical spine lesion.  
The right 5th finger was held in full extension at the DIP 
joint, and there was a chronic flexion contracture of 48 
degrees at the DIP joint due to his service-connected hand 
injury.  In light of these findings, the Board concludes that 
the preponderance of the evidence is against the veteran's 
claim for a rating in excess of 10 percent for his residuals 
of a fracture to the right 5th finger.

The Board has also considered, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness. 
38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  However, the veteran is already assigned the 
maximum schedular evaluation under applicable diagnostic 
criteria.  In Johnston v. Brown, 10 Vet. App. 80, 85 (1997), 
the Court determined that if a claimant is already receiving 
the maximum disability rating available, it is not necessary 
to consider whether 38 C.F.R. § 4.40 and 4.45 are applicable.  
Thus, the provisions of 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca, supra, are not applicable to the veteran's current 
claim.

The Board thus concludes that the preponderance of the 
evidence is against a disability rating in excess of 10 
percent for the veteran's residual fracture disability 
involving his right 5th finger.  As the preponderance of the 
evidence is against the veteran's claim, the doctrine of 
reasonable doubt cannot be considered.  See 38 U.S.C.A. 
§ 5107(b).  Accordingly, the appeal is denied. 

III.  PTSD

The record shows that the veteran was diagnosed with PTSD as 
a result of stressors associated with his combat wounds.  As 
a result, a March 1991 rating decision granted service 
connection and assigned a 30 percent rating for PTSD with 
associated alcoholism.  In August 1987, the RO severed 
service connection for alcoholism but did not disturb the 30 
percent rating for PTSD.  

The veteran now claims that his PTSD symptoms have worsened 
and therefore seeks a disability rating in excess of 30 
percent for his service-connected PTSD.  After carefully 
reviewing the record, however, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
This evidence includes several VA examination reports as well 
as VA outpatient treatment records.

A.  Factual Background

The veteran received occupational therapy by VA in 2001 as a 
result of his quadriplegia.  Records from that treatment show 
that his mood was stable, his affect was normal, and that he 
was very social. 

The veteran underwent a VA psychiatric examination in October 
2001 to determine the severity of his PTSD.  During the 
interview, the veteran reported that he had continued to live 
with his girlfriend and that he had maintained his sobriety 
since his spinal cord injury in 1997.  He reported 
experiencing five nightmares a week.  He indicated that he 
continued to struggle to control his irritability with his 
girlfriend but that he had not acted on impulses to strike 
out or call her names, which he saw as an improvement.  He 
then described their relationship as "so-so."  It was noted 
that he enjoyed working with ceramics and advising other 
spinal-cord-injury patients not to give up hope.  

A mental status examination revealed that the veteran was 
oriented, cooperative, and pleasant.  His attention and 
concentration were within normal limits.  No thought disorder 
was present, although he did have moments of thought blocking 
and loss of coherence when discussing PTSD matters.  His 
preoccupation of combat experiences continued within dreams 
as well as during waking hours.  He denied suicidal ideation.  
His mood was mildly dysphoric but expressive of 
determination.  
For example, he stated: "I feel stronger since I was hurt. . 
. I can't see giving up."  There was no evidence of panic 
attacks.  His insight and judgment were within normal limits.  
The diagnoses were PTSD, chronic, and alcohol abuse, in 
remission.  The examiner assigned a global assessment of 
functioning (GAF) score of 60, which applied solely to PTSD.  
The examiner indicated that the veteran's unemployability was 
not due to PTSD.  

A VA social survey performed in November 2001 indicated that 
the veteran has a history of unemployment exacerbated by 
excessive drinking, an inability to deal with authorities, 
and self-destructive behavior.  The veteran also indicated 
that his alcoholism had had a negative effect on past 
relationships with family, as well as his ability to maintain 
a job and a stable life style.  

A March 2002 VA outpatient treatment record includes the 
following questions and answers:  Do you feel full of life?  
Yes.  Do you ever feel nervous?  No.  Have you ever felt so 
down in the dumps that nothing could cheer you up?  No, "I 
try to pull myself out of it when I feel that way."  Have 
you felt calm and peaceful?  Yes.  Do you ever feel 
downhearted and depressed?  No.  The veteran also answered 
yes to the following questions:  Do you ever felt worn out?  
Do you feel happy?  Do you feel tired?  

The veteran was afforded an additional VA psychiatric 
examination in April 2005 to determine how his PTSD effects 
his ability to work.  During the interview, the veteran 
denied social isolation and reported that he had been living 
with his girlfriend for over 15 years.  He reported 
nightmares, sleep disturbance, hypervigilance, and 
irritability.  He reported increased nightmares since the war 
in Iraq.  

The veteran was administered the Mississippi scale, which 
revealed moderate to severe PTSD.  A mental status 
examination revealed that the veteran was well groomed and 
cooperative.  His facial expression was somewhat constricted 
but appropriate to content.  He maintained good eye contact, 
and his speech was slow but with normal volume and rhythm.  
He was alert and oriented to person, place, and time.  His 
mood was somber and his affect was constricted, partly 
because of his paralysis.  No perceptual distortions were 
noted.  His thought content was rational and logical, and his 
thought processes were sequential and goal-directed.  His 
memory was good, as was his ability to calculate.  Both 
judgment and insight were intact.  Psychotic symptomatology 
was absent. 

The diagnoses were PTSD, chronic, and alcohol dependency, in 
remission.  A GAF score of 65 was assigned for PTSD.  The 
examiner also provided the following opinion: "It is at 
least as likely as not that the veteran's [PTSD] symptoms had 
increased since he stopped drinking.  He remains impaired by 
his [PTSD] in that he still has symptoms.  If he was 
physically able to work, his work opportunities would 
probably be limited and prevent him from advancement.  At the 
present time his [PTSD] symptoms would not totally render him 
unable to perform even sedentary employment but would 
severely limit his opportunity for employment and his ability 
to keep a job."

B.  Analysis

The veteran's PTSD has been evaluated under the general 
rating formula for mental disorders.  Under these criteria, a 
30 percent rating contemplates occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks, chronic sleep impairment, mild 
memory loss.  See 38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
particular symptoms such as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.  Id.

A 100 percent rating is indicative of total occupational and 
social impairment due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss of names of close relatives, own occupation or 
own name.  Id.

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a disability rating in excess of 30 percent for the veteran's 
PTSD.  The record shows that the veteran is unable to work 
because of his partial quadriplegia.  However, the evidence 
does not show that the veteran's PTSD is manifested by 
occupational and social impairment with reduced reliability 
and productivity due to particular symptoms such as: 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.

The veteran's only symptom either listed in or analogous to 
the criteria for a 50 percent rating includes some 
disturbances of motivation and mood (i.e., depression).  
However, the veteran's depression has been characterized as 
only mild..  Mittleider v. West, 11 Vet. App. 181 (1998).  
For instance, the October 2001 VA examination report notes 
that the veteran's mood was mildly dysphoric but also 
expressive of determination.  The April 2005 VA examination 
report also notes that the veteran's mood was somber and that 
his affect was constricted, partly because of his paralysis.  
In addition to these reports, the March 2002 VA outpatient 
treatment report notes that the veteran felt happy and full 
of life, and that he had specifically denied feeling 
downhearted, depressed, and nervous.  Thus, the veteran's 
depression does not appear to cause occupational and social 
impairment with reduced reliability and productivity. 

Even more significant, the remaining symptoms such as those 
listed in the criteria for a 50 percent rating have not been 
demonstrated, namely circumstantial, circumlocutory or 
stereotyped speech; weekly panic attacks; difficulty in 
understanding complex commands; impairment of short and long-
term memory; impaired judgment, impaired abstract thinking; 
and difficulty in establishing and maintaining effective work 
and social relationships. 

In this regard, the clinical evidence shows that the 
veteran's speech is essentially normal; that there is no 
evidence of any cognitive disorder, to include short or long-
term memory loss; that he denies panic attacks, and that he 
is fully oriented with no impaired judgment or abstract 
thinking.  The veteran also has the ability to establish and 
maintain effective relationships, which is evident by the 
fact that he has lived with his current girlfriend for over 
15 years and provides inspiration to others with spinal cord 
injuries.

The Board notes that a Mississippi scale in April 2005 found 
that the veteran had moderate to severe PTSD.  However, VA 
regulation provides that the rating agency shall assign an 
evaluation based on all the evidence of record that bears on 
occupational and social impairment, rather than solely on an 
examiner's assessment of the level of disability at the 
moment of the examination.  See 38 C.F.R. § 4.126. 

The Board notes that this single characterization of moderate 
to severe PTSD is not consistent with the evidence of record.  
For instance, the VA examiner who administered the 
Mississippi scale found no significant impairment during a 
mental status examination, as the veteran was alert, in good 
contact with reality, with no significant cognitive 
impairment.  The examiner also assigned a GAF score of 65, 
which is consistent with some mild symptoms (depressed mood 
and mild insomnia), or some difficulty in social, 
occupational, or school functioning (occasional truancy, or 
theft within the household), but generally functioning pretty 
well with some meaningful interpersonal relationships.  See 
Quick Reference to the Diagnostic Criteria from DSM-IV 46-47 
(1994).  

The Board thus concludes that the preponderance of the 
evidence is against a disability rating in excess of 30 
percent for the veteran's PTSD.  As the preponderance of the 
evidence is against the veteran's claim, the doctrine of 
reasonable doubt cannot be considered.  See 38 U.S.C.A. 
§ 5107(b).  Accordingly, the appeal is denied. 

IV.  Hemorrhoids

The veteran was treated for hemorrhoids in 1954 while on 
active duty.  The August 1967 rating decision therefore 
granted service connection and assigned a noncompensable 
rating for hemorrhoids.  The veteran now claims that his 
hemorrhoids have worsened and therefore warrant a compensable 
disability rating.  For the reasons set forth below, however, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim.  

The veteran's hemorrhoids have been evaluated under DC 7336.  
This diagnostic code provides a noncompensable evaluation for 
mild or moderate hemorrhoids; a 10 percent evaluation where 
there is evidence of large or thrombotic hemorrhoids, 
irreducible, with excessive redundant tissue and evidencing 
frequent recurrences; and a 20 percent evaluation where there 
is persistent bleeding and secondary anemia, or with 
fissures.  See 38 C.F.R. § 4.114, DC 7336.

Applying the above criteria to the facts of this case, the 
Board finds that the veteran's hemorrhoids have been properly 
rated as the noncompensable level.  Since there is no 
evidence that the veteran's hemorrhoids are manifested by 
excessive redundant tissue, secondary anemia, or fissures, 
the Board finds that they have been properly rated as 
noncompensably disabling.  This evidence includes two VA 
examination reports.  

An October 2001 VA examination report notes the veteran's 
complaints of periodic hemorrhoids with occasional bleeding.  
However, a rectal examination at that time revealed numerous 
external hemorrhoids, none of which were bleeding.  When 
examined by VA in April 2005, the veteran stated that his 
hemorrhoids would occasionally bleed and burn when wiping 
after a bowel movement.  A rectal examination revealed a few 
very small external hemorrhoidal tags with no evidence of 
inflammation or blood.  Since neither report mentions the 
presence of excessive redundant tissue, secondary anemia, or 
fissures, the Board finds that the veteran's hemorrhoids were 
properly rated as noncompensably disabling under DC 7336. 

The Board also reviewed numerous VA outpatient treatment 
records dated from 2000 to 2005, several of which mention the 
veteran's hemorrhoids.  However, none of these records 
indicates that the veteran's hemorrhoids are manifested by 
excessive redundant tissue, secondary anemia, or fissures. 

The Board thus concludes that the preponderance of the 
evidence is against a compensable rating for the veteran's 
hemorrhoids.  As the preponderance of the evidence is against 
the veteran's claim, the doctrine of reasonable doubt cannot 
be considered.  See 38 U.S.C.A. § 5107(b).  Hence, the appeal 
is denied.

V.  Residuals of a Left Upper Deltoid Wound

The record shows that the veteran sustained a missile wound 
to his left upper deltoid region while on active duty.  As a 
result, service connection was granted for residuals of a 
left upper deltoid wound.  In a September 2003 decision, the 
Board assigned the maximum 30 percent rating for the 
veteran's injury involving the deltoid musculature of the 
nondominant shoulder.  See 38 C.F.R. § 4.73, DC 5303.

According to the Joint Motion, the Board's September 2003 
decision failed to adequately address DC 5200 and DC 5201, 
which pertain to ankylosis and limitation of motion of the 
arm.  38 C.F.R. § 4.71a, DCs 5200, 5201.  However, the Board 
points out that a disability rating in excess of 30 percent 
is not available for limitation of motion of the nondominant 
shoulder under DC 5201.  Thus, the Board need only consider 
DC 5200. 

Under DC 5200, a 40 percent disability rating is appropriate 
for unfavorable ankylosis of the scapulohumeral articulation 
with abduction limited to 25 degrees from the side.  
38 C.F.R. § 4.71a, DC 5200.  Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure." Colayong v. West, 12 Vet App 524 (1999) (citing 
Dorland's Illustrated Medical Dictionary 86 (24th ed., 1994).  
However, there is no medical evidence that the veteran's left 
shoulder is ankylosed.

Three VA examination reports show that the veteran's left arm 
demonstrated limited motion with no evidence of ankylosis.  
An October 2000 examination report notes that the veteran's 
left arm demonstrated 110 degrees of abduction and 100 
degrees of flexion; an October 2001 examination report notes 
that his left arm demonstrated 100 degrees of abduction; and 
a December 2004 examination report notes that his left arm 
demonstrated abduction of 52 degrees and 12 degrees, flexion 
of 55 degrees (with 53 degrees on his second attempt), 
internal rotation of 31 degrees (with 28 degrees on his 
second attempt), and external rotation of 26 degrees (with 
23/24 degrees on his second attempt).  Thus, although the 
veteran's left shoulder demonstrates significant limitation 
of motion, for which a 30 percent rating has been assigned, 
there is no evidence showing that it is ankylosed. 

The Board notes that DC 5202 (other impairment of the 
humerus) is the only other diagnostic code which provides a 
disability rating in excess of 30 percent for the shoulder.  
In particular, this diagnostic code provides a 40 percent 
rating for fibrous union of the humerus, a 50 percent rating 
for nonunion of the humerus (false flail joint), and a 70 
percent rating for loss of the head of the humerus (flail 
shoulder).  38 C.F.R. § 4.71a, DC 5202 (2005).  However, 
there is no objective evidence that the veteran's left 
shoulder is manifested by fibrosis union, nonunion, or loss 
of the head involving the humerus.  For instance, X-rays 
performed in October 2001 and December 2004 revealed no acute 
fracture or dislocation.

The Board thus concludes that the preponderance of the 
evidence is against a disability rating in excess of 30 
percent for the veteran's residuals of a left upper deltoid 
wound.  As the preponderance of the evidence is against the 
veteran's claim, the doctrine of reasonable doubt cannot be 
considered.  See 38 U.S.C.A. § 5107(b).  

VI.  Scar of the Left Upper Deltoid

In a March 2005 rating decision, the RO assigned a separate 
10 percent rating for the veteran's scar on his left upper 
deltoid, effective August 11, 2000.  The veteran is now 
seeking a disability rating in excess of 10 percent.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  However, because 
this scar involves a surface area less than 12 square inches, 
and because the veteran has been fully compensated for any 
limitation of motion of his left shoulder in the assigned 30 
percent rating for his muscle wound, the Board finds that a 
disability rating in excess of 10 percent for his scar is not 
warranted.

The veteran's deltoid scar has been evaluated as 10 percent 
disabling under DC 7804.  At the time he filed his claim, DC 
7804 provided a 10 percent rating for scars that were 
superficial, tender and painful on objective demonstration.  
However, a disability rating in excess of 10 percent was not 
provided for under DC 7804.  See 38 C.F.R. § 4.118, DC 7804 
(2002).

Under DC 7805, other scars were to be rated on the limitation 
of the part affected.  38 C.F.R. § 4.118, DC 7805 (2002).  
However, since a 30 percent rating has been assigned for the 
veteran's left shoulder disability, in part based on 
limitation of motion, a separate rating for limitation of 
motion due to a painful scar would constitute impermissible 
pyramiding.  See 38 C.F.R. § 4.14.

In addition to these rating criteria, the Board must also 
consider new regulations for evaluating skin disabilities, 
which became effective on August 30, 2002, during the 
pendency of this appeal.  See 67 Fed. Reg. 49590-49599 (July 
31, 2002).  The Board is required to consider the claim in 
light of both the former and revised schedular rating 
criteria to determine whether an increased rating for the 
veteran's skin condition is warranted.  See VAOPGCPREC 3-00.  
See 38 U.S.C.A. § 5110(g).  

Under the revised criteria, a 10 percent rating is provided 
for scars, other than the head face, or neck, that are deep 
or that cause limited motion in an area or areas exceeding 6 
square inches (39 square centimeters); a 20 percent rating is 
warranted for area or areas exceeding 12 square inches (77 
square centimeters).  A 30 percent rating is warranted for an 
area or areas exceeding 72 square inches (465 square 
centimeters).  Lastly, a 40 percent rating is warranted for 
an area or area exceeding 144 square inches (929 square 
centimeters).  Scars that are in widely separated areas, as 
on two or more extremities or on anterior and posterior 
surfaces of extremities or trunk, will be separately rated 
and combined in accordance with 38 C.F.R. § 4.25.  A deep 
scar is one associated with underlying soft tissue damage.  
See 38 C.F.R. § 4.118, DC 7801.

In this case, the evidence shows that the veteran's scar 
involves only a small area on his left shoulder, which is 
significantly less than 12 square inches or 77 square 
centimeters required for a 20 percent rating.  In this 
regard, the December 2004 VA examination report notes that 
the veteran's scar measures 3.5 inches and length and 1 inch 
at its widest.  Thus, a disability rating in excess of 10 
percent is not warranted under the revised criteria as listed 
under DC 7801.  

The Board also notes that the revised criteria of DCs 7802, 
7803, and 7804 do not provide a disability rating in excess 
of 10 percent.  38 C.F.R. § 4.118.  The revised criteria of 
DC 7805 are essentially the same as the former criteria for 
DC 7805, both of which provide that scars are to be rated on 
the limitation of the affected part.  38 C.F.R. § 4.118, DC 
7805.

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim for an initial rating 
in excess of 10 percent for his scar of the left upper 
deltoid.  38 U.S.C.A § 5107(b).  Accordingly, the appeal is 
denied.

VII.  Effective Date Prior to August 11, 
2000, for the Grant of Service Connection for 
a Scar of the Left Upper Deltoid

The veteran claims that he is entitled to an effective date 
prior to August 11, 2000, for the grant of service connection 
for a scar of the left upper deltoid.  Since there is no 
evidence of a formal or informal claim prior to August 11, 
2000, the Board finds that the preponderance of the evidence 
is against the veteran's claim.

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.  In cases involving direct 
service connection, the effective date will be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service.  Otherwise, the effective date 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R.                        
§ 3.400(b)(2)(i).

The effective date of a successful claim to reopen is the 
date of receipt of the claim to reopen or the date 
entitlement arose, whichever is later.  Id; Spencer v. Brown, 
4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 
1994).  When a claim is denied, and the claimant fails to 
timely appeal that decision by filing a notice of 
disagreement within the one-year period prescribed in 38 
U.S.C.A. § 7105(b)(1), that decision becomes final and the 
claim may not thereafter be reopened or allowed, except upon 
the submission of new and material evidence or a showing that 
the prior final decision contained clear and unmistakable 
error.  38 U.S.C.A.  §§ 7104(b), 7105(c) (West Supp. 2005); 
38 C.F.R. § 3.105 (2005).

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA. 38 U.S.C.A. 
§ 5101(a).  Any communication or action indicating intent to 
apply for one or more VA benefits may be considered an 
informal claim.  38 C.F.R. § 3.155.  Such an informal claim 
must identify the benefit sought. An "application" is defined 
as a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2005); see 
also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999).

The essential facts in this case are not in dispute.  The 
veteran first filed a claim for service connection for 
residuals of a left shoulder wound in June 1967.  In an 
August 1967 rating decision, the RO granted service 
connection for residuals of a wound to the left upper deltoid 
region.  The RO assigned a noncompensable (zero percent) 
disability rating under DC 7805.  

In June 1990, the RO granted a 20 percent rating for this 
disability.  However, the RO determined that the veteran's 
deltoid would injury was most appropriate evaluated under DC 
5303 (muscle group III), which more closely described the 
nature of the injury.  The RO did not consider whether a 
separate 10 percent rating was warranted for the veteran's 
scar.  The veteran was notified of that decision in a letter 
dated June 1990; however, he did not seek appellate review 
within one year of notification.  Therefore, the June 1990 
rating decision is final and not subject to revision upon the 
same factual basis.  See 38 U.S.C.A. § 7105(c) (West Supp. 
2005); see also 38 C.F.R. §§ 20.302, 20.1103 (2005).

On August 11, 2000, the RO received a VA Form 21-4138 
(Statement in Support of Claim) from the veteran wherein he 
indicated that he was seeking an increased rating for his 
left deltoid wound.  In a March 2005 rating decision, after 
the RO considered additional evidence since its decision in 
June 1990 rating decision, the RO granted service connection 
and assigned a separate 10 percent rating for the veteran's 
scar of the left upper deltoid, effective August 11, 2000.  
The veteran appealed that decision with respect to the 
effective date.

The Board finds that, under 38 U.S.C.A. § 5110(a), the 
effective date can be no earlier than August 11, 2000, the 
date the veteran filed his claim for an increased rating for 
his service-connected left deltoid wound.  The June 1990 
rating decision that did not consider a separate rating for 
the veteran's scar is final.  The veteran reopened his claim 
on August 11, 2000, which was subsequently granted.  Thus, 
the veteran is only entitled to an effective date of August 
11, 2000, the date the RO received his claim to reopen.  The 
Board has thoroughly reviewed the record but finds no 
document between the June 1990 rating decision and August 11, 
2000, the date the RO received his claim.

The Board has considered the possible argument that the 
effective date should go back to when the veteran initially 
filed his claim for VA benefits for his left shoulder wound 
in June 1967.  This type of argument has been considered and 
rejected by the Court in previous cases.  The Court held that 
the rule of finality regarding an original claim implies that 
the date of that claim is not to be a factor in determining 
an effective date if the claim is later reopened.  The Court 
held that the term "new claim," as it appears in 38 C.F.R. § 
3.400(q)(1)(ii), means a claim to reopen a previously and 
finally denied claim.  See Sears v. Principi, 16 Vet. App. 
244, (2002); see also Livesay 15 Vet. App. at 172 (holding 
that the plain meaning of § 5110 to be that "the phrase 
'application therefore' means the application which resulted 
in the award of disability compensation that it to be 
assigned an effective dated under section 5110."); Cook v. 
Principi, 258 F.3d 1311, 1314 (Fed. Cir. 2001) (affirming 
assignment of an effective date for a service-connection 
award based upon the reopened claim as the date on which the 
veteran "first sought to reopen his claim"). Accordingly, the 
veteran is not entitled to an effective date back to June 
1967.

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim for an effective date 
prior to August 11, 2000, for the grant of service connection 
for a scar of the left upper deltoid.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt.  However, because the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application. See 38 U.S.C.A. § 5107(b).  Hence, the appeal is 
denied.


ORDER

Entitlement to a disability rating in excess of 10 percent 
for residuals of a fracture to the right 5th finger is 
denied. 

Entitlement to a disability rating in excess of 30 percent 
for post-traumatic stress disorder is denied.

Entitlement to a compensable rating for hemorrhoids is 
denied.

Entitlement to a disability rating in excess of 30 percent 
for residuals of a left upper deltoid wound is denied.  

Entitlement to an initial rating in excess of 10 percent for 
a scar of the left upper deltoid is denied.

Entitlement to an effective date prior to August 11, 2000, 
for the grant of service connection for a scar of the left 
upper deltoid is denied. 




REMAND

The record shows that the veteran fractured the 3rd and 4th 
metacarpals of his left hand while on active duty.  As a 
result, an August 1967 rating decision granted service 
connection and assigned a noncompensable rating for residuals 
of a fracture to the left 3rd and 4th metacarpals.  

In June 2001, the veteran filed a claim for increased 
compensation benefits.  However, the RO failed to adjudicate 
the veteran's claim for an increased rating for his service-
connected disability involving the 3rd and 4th  metacarpals 
of his left hand.  Instead, the RO incorrectly adjudicated 
the veteran's nonservice-connected 3rd and 4th metacarpals of 
his right hand, assigning a 10 percent disability rating.  
Parenthetically, the Board notes that the veteran appears to 
have findings in both hands as a result of his nonservice-
connected partial paraplegia.  

Therefore, the RO should adjudicate the veteran's claim of 
entitlement to a compensable rating for residuals of a 
fracture to the left 3rd and 4th metacarpals.  Prior to 
adjudicating this claim, however, the veteran should be 
afforded a VA examination to determine the nature and 
severity of his service-connected residuals of a fracture to 
the left 3rd and 4th metacarpals.  In doing so, the RO should 
attempt to distinguish all symptomatology associated with his 
service-connected disability as opposed to any symptomatology 
associated with his nonservice-connected partial paraplegia.  

The Board notes that the claim of entitlement to a TDIU is 
inextricably intertwined with the claim involving an 
increased rating concerning his left hand, since any increase 
may bear significantly on his TDIU claim.  See Holland v. 
Brown, 6 Vet. App. 443, 446 (1994) (TDIU claim predicated on 
a particular service-connected condition is inextricably 
intertwined with an increased rating claim regarding the same 
condition).  Therefore, the veteran's TDIU claim must be 
referred back to the RO for adjudication after the 
requirements of this remand have been met.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature and extent of his service- 
connected residuals of a fracture to the 
left 3rd and 4th metacarpals.  The claims 
file should be made available to the 
examiner for review.  In examining these 
fingers, the examiner should indicate the 
range of motion expressed in degrees, 
including the specific limitation of 
motion due to pain, and state the normal 
range of motion.  The examiner should 
opine whether an additional evaluation is 
warranted for resulting limitation of 
motion of other digits or interference 
with overall function of the hand.

The examiner should offer opinion as to 
whether, in view of the overall 
functional limitations imposed by the 
veteran's left 3rd and 4th fingers, it is 
at least as likely as not that such 
disability is comparable to (1) favorable 
or unfavorable ankylosis of the left 3rd 
and 4th fingers; or (2) amputation of 
either finger.  If disability comparable 
to amputation of either finger is found, 
the examiner must indicate whether such 
amputation is more consistent with 
amputation (a) at the distal joint or 
through the proximal phalanx; (b) at the 
metatarophalangeal joint or through 
proximal phalanx; or (c) with metacarpal 
resection.  

In providing his/her opinions, the 
examiner should try to distinguish all 
symptomatology due to the veteran's 
service-connected disability as opposed 
to any symptomatology due to his 
nonservice-connected partial paraplegia.  
A complete rationale should be given for 
all opinions and conclusions expressed.

2.  The RO should review the examination 
report to determine if it complies with 
this remand.  If deficient in any manner, 
it should be returned, along with the 
claims file, for immediate corrective 
action.

3.  After undertaking any additional 
development deemed appropriate, and 
giving the appellant full opportunity to 
supplement the record, the RO should then 
adjudicate the issue of entitlement to a 
compensable rating for residuals of a 
fracture to the left 3rd and 4th 
metacarpals, as well as the issue of 
entitlement to a TDIU.  If either benefit 
sought is not granted in full, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


